On March 29, 2007, the defendant was sentenced to the following: Count I: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Theft, a felony; Count III: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Criminal Endangerment, a felony; and Count V: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Criminal Possession of Dangerous Drugs, a felony. Count I, III and V shall run consecutively with each other. The Court recommended that the defendant be considered for placement at the Elkhorn methamphetamine treatment program or other methamphetamine treatment program, followed by pre-release if deemed appropriate by the Department of Corrections
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that that the sentence shall be amended as follows: Counts I and III: A commitment to the Montana Department of Corrections for a term of ten (10) years, with five (5) years suspended on each count, to run concurrently with each other; and Count V: A commitment to the Montana Department of Corrections for a term of five (5) years, all suspended, to run concurrent with Counts I and III. The terms and conditions shall remain as imposed in the March 29, 2007 Judgment.
Hon. G. Todd Baugh, District Court Judge